DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Clarification
Claim 1, line 7 recites “a coupler attaching the panel to a safety harness”; while a harness is only recited in intended use form in line 1 of the claim; the recitation in line 7 positively recites and requires “a safety harness”; hence the claim is treated as a combination claim of “insulating assembly” and “safety harness”. The same interpretation is being assigned to the same limitations in claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “a coupler attaching the panel to a safety harness”; it is not clear if this is the same harness recited in line 1 of the claim or a different one. The same issue re-occurs in line 19 of claim 17 and line 7 of claim 18.
Claim 4 recites “the panel comprising an inner wall and an outer wall attached together along respective outer edges thereof”; it is not clear which element is the term “thereof” referring to; are they the inner and outer walls or the panel? The same issue re-occurs in claim 17 and 19 regarding the term “thereof”.
Claim 8 recites “one of the stops being positioned adjacent to the first free end and one of the stops being positioned adjacent to the second free end”; since in this recitation there is a former “one of the stops”, the later recitation needs to recite “an other of the stops” in order to eliminate confusion that they could both be the same stop. The same issue re-occurs in claims 12, 15 and 17.
Claim 9 recites “strapping” in line 4; is the same or different than “a strap”; while claim 9 does not depend from claim 6; consistent nomenclature is required throughout the claims to eliminate ambiguity and possible confusion to the public since the invention could include more than one kind of straps. The same issue re-occurs in claims 13 and 17.
Claim 20 recites “The system according to claim 1, further including”; this recitation causes indefiniteness because claim 1 is directed to “an insulating assembly” and there is no mention for “A system” in claim 1 from which claim 20 depends.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins, US (2019/0269948).
In regards to claim 1 Mullins discloses:
An insulating assembly (100; fig. 1) for attachment to a harness (10) such that the insulating assembly provides a layer of insulation {the seat 100 SRS being of three or more layers; (hence being insulting) as described in claim 5 reproduced below and shown in fig. 3} between a person and ambient air (as shown in fig. 1), the insulating assembly comprising: a panel (100) being flexible (made out of straps, webbing or rope; as described in excerpt below of paragraph [0032]) and having a front side (see annotated drawings below), a back side (see annotated drawings below) and a perimeter edge (see annotated drawings below), the perimeter edge including an upper edge (see annotated drawings below), a lower edge (see annotated drawings below), a first lateral edge (see annotated drawings below) and a second lateral edge (see annotated drawings below); and a coupler (120; fig. 8) attaching the panel to a safety harness (10) wherein the panel is configured to cover a buttocks of a person (as shown in fig. 1) using the safety harness to retain heat between the panel and the buttocks (fig. 1). 

    PNG
    media_image1.png
    51
    503
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    482
    590
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    471
    603
    media_image4.png
    Greyscale

	In regards to claim 2 Mullins discloses the lower edge is convexly arcuate (as shown in annotated drawings above).

Note: that the dimension that the applicant is referring to as height is in fact the width of the panel and is what the reference is referring to as the width. If this interpretation is incorrect applicant is required to clarify in the next response if he meant that the thickness of the panel is 4 to 12 inches.

    PNG
    media_image5.png
    60
    594
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    97
    587
    media_image6.png
    Greyscale
 
	In regards to claim 4 Mullins discloses the panel comprising an inner wall (102; see annotated drawings below) and an outer wall (103; see annotated drawings below) attached together along respective outer edges thereof (see annotated drawings below), the inner wall including the front side and the outer wall including the back side (where each wall includes edges on both front and back side), an interior space see (annotated drawings below) being defined between the inner and outer walls (as shown in fig. 3 below).

    PNG
    media_image7.png
    322
    571
    media_image7.png
    Greyscale


In regards to claim 6 Mullins discloses the coupler includes: a strap (102; fig. 8) being attached to the panel and extending upwardly from the upper edge (as shown in fig. 8); a connector (see annotated drawings below) being attached to the strap (fig. 8), the connector being configured to engage a loop (14) on the safety harness (10).

    PNG
    media_image8.png
    421
    561
    media_image8.png
    Greyscale

18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins, US (2019/0269948).
In regards to claim 18 Mullins discloses:
A system (fig. 1) for insulating a buttocks of a harnessed person positioned in a tree (fig. 1), the system including: a safety harness (10); a panel (100) being flexible (made out of straps, webbing or rope; as described in excerpt below of paragraph [0032]) and having a front side (see annotated drawings below), a back side (see annotated drawings below) and a perimeter edge (see annotated drawings below), the perimeter edge including an upper edge (see annotated drawings below), a lower edge (see annotated drawings below), a first lateral edge (see annotated drawings below) and a second lateral edge (see annotated drawings below); and a coupler (120; fig. 8) attaching the panel to a safety harness (10) wherein the panel is configured to cover a buttocks of a person (as shown in fig. 1) using the safety harness to retain heat between the panel and the buttocks (fig. 1). 

    PNG
    media_image1.png
    51
    503
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    482
    590
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    471
    603
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins as applied to claim 4 above, and further in view of Aldridge, US (7395555).
In regards to claim 5 Mullins does not disclose insulating material inhibiting thermal conductivity.
However, Aldridge teaches the panel includes an insulating material (46 in layer 34; fig. 1 and 2) being positioned in the interior space (as shown in figs. 1 & 2), the insulating material inhibiting thermal conductivity (Col 2; LL 29-34; excerpt highlighted below) between the front and back sides (30 and 36 respectively equivalent to front and back sides of Mullins).

    PNG
    media_image9.png
    152
    596
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    354
    417
    media_image10.png
    Greyscale


In regards to claim 10 Mullins discloses the coupler includes: a strap (102; fig. 8) being attached to the panel and extending upwardly from the upper edge (as shown in fig. 8); a connector (see annotated drawings below) being attached to the strap (fig. 8), the connector being configured to engage a loop (14) on the safety harness (10).
In regards to claim 19 Mullins discloses the panel comprising an inner wall (102; see annotated drawings below) and an outer wall (103; see annotated drawings below) attached together along respective outer edges thereof (see annotated drawings below), the inner wall including the front side and the outer wall including the back side (where each wall includes edges on both front and back side), an interior space see (annotated drawings below) being defined between the inner and outer walls (as shown in fig. 3 below).

    PNG
    media_image7.png
    322
    571
    media_image7.png
    Greyscale

In regards to claim 19 Mullins does not disclose insulating material inhibiting thermal conductivity.
However, Aldridge teaches the panel includes an insulating material (46 in layer 34; fig. 1 and 2) being positioned in the interior space (as shown in figs. 1 & 2), the insulating material inhibiting thermal conductivity (Col 2; LL 29-34; excerpt highlighted below) between the front and back sides (30 and 36 respectively equivalent to front and back sides of Mullins).

    PNG
    media_image9.png
    152
    596
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    354
    417
    media_image10.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention it would have been obvious to a person of ordinary skill in the art to adapt the insulating thermal liner material taught by Aldridge in place of the intermediate layer 101 of Mullins for its predictable function of providing thermal insulation for the user especially when operating in cold/snowy weather conditions.  
Claim 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins as applied to claim 1 above, and further in view of Crye, US (9060553).
In regards to claim 7 Mullins does not disclose a plurality of sleeves being attached to the perimeter edge and a tether extending through the sleeves.
However, Crye teaches a plurality of sleeves (channels 62) being attached to the perimeter edge (bottom perimeter edge of vest 10 equivalent to perimeter edge of the panel of Mullins), the sleeves being positioned at least on the lower edge (fig. 1); and a tether (60) extending through the sleeves (Col 3; LL 5-9; excerpt below), the tether having a first free end and a second free end (two ends at 64; fig. 1), the tether being pulled to cinch the perimeter edge (Col 3; LL 10; excerpt below).

    PNG
    media_image11.png
    192
    624
    media_image11.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention it would have been obvious to a person of ordinary skill in the art to utilize the tether extending through the sleeves taught by Crye onto the perimeter of the panel of the insulating assembly of Mullins for its predictable function of allowing the panel to be cinched into a pouch for ease of storage and transportation. 
	In regards to claim 8 Crye teaches a pair of stops (64s; fig. 1) being attached to perimeter edge (fig. 1), the stops engaging the tether to releasably secure the tether relative to the perimeter edge, one of the stops being positioned adjacent to the first free end and one of the stops being positioned adjacent to the second free end (fig. 1).
	In regards to claim 9 Crye teaches a pair of clips (two of the 68s; fig. 2), each of the clips being positioned on the tether wherein one of the clips is positioned adjacent to one of the stops (one of the two top clips at 26; fig. 1) and one of the clips is positioned adjacent to another one of the stops (the other of the two top clips), the clips being configured to engage strapping on the safety harness (clips 62 shown in fig. 2 are configured to engage strapping on the safety harness). 
In regards to claim 20 Mullins discloses the coupler includes: a strap (102; fig. 8) being attached to the panel and extending upwardly from the upper edge (as shown in 

    PNG
    media_image8.png
    421
    561
    media_image8.png
    Greyscale

In regards to claim 20 Mullins does not disclose a plurality of sleeves being attached to the perimeter edge and a tether extending through the sleeves.
However, Crye teaches a plurality of sleeves (channels 62) being attached to the perimeter edge (bottom perimeter edge of vest 10 equivalent to perimeter edge of the panel of Mullins), the sleeves being positioned at least on the lower edge (fig. 1); and a tether (60) extending through the sleeves (Col 3; LL 5-9; excerpt below), the tether having a first free end and a second free end (two ends at 64; fig. 1), the tether being pulled to cinch the perimeter edge (Col 3; LL 10; excerpt below).

    PNG
    media_image11.png
    192
    624
    media_image11.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention it would have been obvious to a person of ordinary skill in the art to utilize the tether extending through the sleeves taught by Crye onto the perimeter of the panel of the insulating assembly of Mullins for its predictable function of allowing the panel to be cinched into a pouch for ease of storage and transportation. 
Claim 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins and Aldridge as applied to claim 10 above, and further in view of Crye, US (9060553).
In regards to claims 11 and 14 Mullins does not disclose a plurality of sleeves being attached to the perimeter edge and a tether extending through the sleeves.
However, Crye teaches a plurality of sleeves (channels 62) being attached to the perimeter edge (bottom perimeter edge of vest 10 equivalent to perimeter edge of the panel of Mullins), the sleeves being positioned at least on the lower edge (fig. 1); and a tether (60) extending through the sleeves (Col 3; LL 5-9; excerpt below), the tether having a first free end and a second free end (two ends at 64; fig. 1), the tether being pulled to cinch the perimeter edge (Col 3; LL 10; excerpt below).

    PNG
    media_image11.png
    192
    624
    media_image11.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention it would have been obvious to a person of ordinary skill in the art to utilize the tether extending through the sleeves taught by Crye onto the perimeter of the panel of the insulating assembly of Mullins for its predictable function of allowing the panel to be cinched into a pouch for ease of storage and transportation. 
In regards to claim 12 Crye teaches a pair of stops (64s; fig. 1) being attached to perimeter edge (fig. 1), the stops engaging the tether to releasably secure the tether relative to the perimeter edge, one of the stops being positioned adjacent to the first free end and one of the stops being positioned adjacent to the second free end (fig. 1).
	In regards to claim 13 Crye teaches a pair of clips (two of the 68s; fig. 2), each of the clips being positioned on the tether wherein one of the clips is positioned adjacent to one of the stops (one of the two top clips at 26; fig. 1) and one of the clips is positioned adjacent to another one of the stops (the other of the two top clips), the clips being configured to engage strapping on the safety harness (clips 62 shown in fig. 2 are configured to engage strapping on the safety harness). 
In regards to claim 15 Crye teaches a pair of stops (64s; fig. 1) being attached to perimeter edge (fig. 1), the stops engaging the tether to releasably secure the tether 
	In regards to claim 16 Crye teaches a pair of clips (two of the 68s; fig. 2), each of the clips being positioned on the tether wherein one of the clips is positioned adjacent to one of the stops (one of the two top clips at 26; fig. 1) and one of the clips is positioned adjacent to another one of the stops (the other of the two top clips), the clips being configured to engage strapping on the safety harness (clips 62 shown in fig. 2 are configured to engage strapping on the safety harness).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins, US (2019/0269948) in view of Aldridge, US (7395555), and further in view of Crye, US (9060553).
In regards to claim 17 Mullins discloses:
An insulating assembly (100; fig. 1) for attachment to a harness (10) such that the insulating assembly provides a layer of insulation {the seat 100 SRS being of three or more layers; (hence being insulting) as described in claim 5 reproduced below and shown in fig. 3} between a person and ambient air (as shown in fig. 1), the insulating assembly comprising: a panel (100) being flexible (made out of straps, webbing or rope; as described in excerpt below of paragraph [0032]) and having a front side (see annotated drawings below), a back side (see annotated drawings below) and a perimeter edge (see annotated drawings below), the perimeter edge including an upper edge (see annotated drawings below), a lower edge (see annotated drawings below), a first lateral edge (see annotated drawings below) and a second lateral edge (see annotated drawings below), the lower edge being convexly arcuate (as shown in 

    PNG
    media_image1.png
    51
    503
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    482
    590
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    471
    603
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    60
    594
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    97
    587
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    322
    571
    media_image7.png
    Greyscale


    PNG
    media_image12.png
    68
    485
    media_image12.png
    Greyscale

In regards to claim 17 Mullins does not disclose insulating material inhibiting thermal conductivity.
However, Aldridge teaches the panel includes an insulating material (46 in layer 34; fig. 1 and 2) being positioned in the interior space (as shown in figs. 1 & 2), the insulating material inhibiting thermal conductivity (Col 2; LL 29-34; excerpt highlighted below) between the front and back sides (30 and 36 respectively equivalent to front and back sides of Mullins).

    PNG
    media_image9.png
    152
    596
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    354
    417
    media_image10.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention it would have been obvious to a person of ordinary skill in the art to adapt the insulating thermal liner material taught by Aldridge in place of the intermediate layer 101 of Mullins for its predictable function of providing thermal insulation for the user especially when operating in cold/snowy weather conditions.
In regards to claim 17 Mullins and Aldridge do not teach a plurality of sleeves being attached to the perimeter edge and a tether extending through the sleeves.
However, Crye teaches a plurality of sleeves (channels 62) being attached to the perimeter edge (bottom perimeter edge of vest 10 equivalent to perimeter edge of the panel of Mullins), the sleeves being positioned at least on the lower edge (fig. 1); and a tether (60) extending through the sleeves (Col 3; LL 5-9; excerpt below), the tether 

    PNG
    media_image11.png
    192
    624
    media_image11.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention it would have been obvious to a person of ordinary skill in the art to utilize the tether extending through the sleeves taught by Crye onto the perimeter of the panel of the insulating assembly of Mullins for its predictable function of allowing the panel to be cinched into a pouch for ease of storage and transportation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.M.M/Examiner, Art Unit 3634 

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634